department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date index number dear date cc intl br dbergkuist cor-102004-01 this letter responds to your letters dated date date date and date to david bergkuist of my office posing a number of questions concerning sec_861 of the internal_revenue_code your earlier inquiry dated date also raised questions concerning the interaction between the definition of gross_income in sec_61 of the internal_revenue_code and the source_of_income rules in sec_861 through our letter to you dated date explained in part that the source_rules of sec_861 through do not limit or exclude items from consideration for purposes of determining a u s citizen’s taxable_income under sec_61 through on date the internal_revenue_service published notice_2001_40 i r b which provides in part that the internal_revenue_service and the treasury_department are aware that certain persons are promoting the view that u s citizens and residents are not subject_to tax on their wages and other income earned or derived within the united_states based on the claim that the internal_revenue_code imposes taxes only on income derived from certain foreign-based activities the service and treasury are issuing this notice to inform taxpayers that this reporting position has no basis in law a copy of notice_2001_40 is attached with notice_2001_40 and our previous letter we have provided you with all the general information we have on this topic sincerely office of the associate chief_counsel international barbara a felker i d chief branch
